Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on April 12, 2021 have been received.
Claims 1-19 are pending in this application, claims 1-6 and 12-16 are withdrawn from further consideration (see Restriction/Election below), and claims 7-11 and 17-19 were examined on the merits.

Restriction/Election:
Applicant’s election with traverse of Group II, claims 7-11 and 17-19, in the reply filed on 05/12/2021 is acknowledged.

The traversal is on the ground(s) that:
“The Zhang reference relates to a production method of fertilizer coating and cementing agent of nano-sulfonated lignin mixed polymer. The lignin compound disclosed in Zhang is a binder for fertilizer granules. The composition in Zhang is thus a solid where the lignin forms the external coating of the fertilizer granules, in order to control the release of the fertilizer. This is also confirmed by the publication of Garcia et al. "Use of kraft pine lignin in controlled-release fertilizer formulation, “which was also cited in the international search report. On the contrary, in the presently claimed arrangement as claimed in claims 1 and 7, the composition is a liquid aqueous mixture, to make simultaneously available both lignin and nutritive salts, and is used to impregnate continuously the lignocellulosic residues to be treated in the reactor. It was found by the inventors that the liquid composition of the presently claimed arrangement enables significant cellulose accessibility of the ape straw, (see e.g. present figure 2) and thus accelerates its biodegradation, and makes a real contribution over the prior art. As such, Applicants request withdrawal of the restriction requirement relating to groups I and II. “

 This is not found persuasive because, as stated previously although Groups I and II of invention require the special technical feature of, a composition comprising: a liquid mixture of an aqueous solution containing NPK mineral salts and of a source of lignin originating from a process of alkaline delignification of lignocellulosic biomasses, however this special technical feature does not make a contribution over prior art, because a composition comprising a liquid mixture of an aqueous solution containing NPK mineral salts and of a source of lignin originating from a process of alkaline delignification of lignocellulosic biomasses, AS CLAIMED is anticipated by Zhang et al. (CN 1417173 A, May 2003, see English translation 3-page PDF) who teaches a composition comprising: a liquid mixture of 

Moreover, the special technical feature stated above does not make a contribution over prior art, because a composition comprising a liquid mixture of an aqueous solution containing NPK mineral salts and of a source of lignin originating from a process of alkaline delignification of lignocellulosic biomasses, AS CLAIMED is anticipated by Chen et al. (see for example, p. 683 left-hand column 2.1., also see 103 rejection below for more details).  

The requirement is still deemed proper and is therefore made FINAL.

Claims 1-6 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/12/2021.

Objection(s):
Claim 7 is objected to because of the following informalities:  
In claim 7, line 1, replace “residues” with –residue--, line 4, replace “a a” with –a--, and insert the complete form of NPK, and line 5, replace “residues” with –residue--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7, lines 1-2, the addition of the word "of straw type" is a relative term that renders the claim indefinite.
In this case, based on [0024] paragraph of the specification, the phrase the lignocellulosic agricultural plant residues may be chosen from cereal straw such as wheat, rapeseed, corn, barley, oat or rye straw, preferably rapeseed straw. However, there is no special definition in the specification for "straw type". As such it is not clear what is being encompassed by this relative term and the metes and bounds of the claim is not exactly set forth.
Suggestion to obviate the rejection: delete “, of straw type”. 

Claim 8 reads: “wherein the lignocellulosic agricultural plant residues are chosen from cereal straw such as wheat, rapeseed, corn, barley, oat or rye straw, preferably rapeseed straw”.
In claim 8, line 2, the phrase "such as", and line 3, the phrase “preferably” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP § 2173.05(d). 
In addition, the claim includes a broader term “cereal straw” followed by exemplary language featuring a more narrow scope “such as wheat, rapeseed, corn, barley, oat or rye straw, preferably rapeseed straw” render the claim indefinite because the intended scope and metes and bounds of the claim containing that language are unclear.


Regarding claim 9, line 3, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). As such the intended scope of the claim is unclear.
Suggestion to obviate the rejection: for example, delete “preferably of between 150 mV and 500 mV”.
	
Claim 11, recites the limitation "the starting aqueous mixture" in claim 7. There is insufficient antecedent basis for this limitation in the claim. Because claim 7 does not recite a starting aqueous mixture. It is unclear if applicant intends to claim the COD of the aqueous mixture prior to adding the lignocellulosic residue or prior to adding the lignin source, as such the claim is confusing and therefore indefinite.
Suggestion to obviate the rejection: for example, amend claim 7 to provide antecedent basis for the starting aqueous mixture. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 10-11 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (Bioresource Technology, 2012, Vol. 123, p. 682-685) in view of Taha et al. (Appl Biochem Biotechnol, 2015, Vol. 175, p. 3709–3728; published online: 28 February 2015).

Regarding claim 7, Chen et al. teach a process comprising treatment by bringing an endogenous microorganism of a lignocellulosic residues into contact, in aerobic medium, with a composition of a liquid mixture of an aqueous solution containing NPK mineral salts, able to form a nutritive medium for said endogenous microorganism of said lignocellulosic residue, and of a source of lignin originating from a process of alkaline delignification of lignocellulosic biomasses (bacterial culture of isolated Novosphingobium sp. B-7 from the steeping fluid of the eroded bamboo slips were used as seed culture for the Kraft lignin or KL degradation experiment. Biodegradation experiment was carried out in conical flask containing KL mineral salt medium or KL-MSM consisted of (g/L de-ionized water): KL, 3.0; (NH4)2SO4 , 2.0; K2HPO4 , 1.0; KH2PO4 , 1.0; MgSO4 , 0.2; CaCl2 , 0.1; FeSO4 , 0.05; MnSO4, 0.02. The seed culture incubated overnight ... flasks in rotary shaking incubator under aerobic conditions and growth at 120 rpm for 7 days and analyzed for growth, reduction in COD, ligninolytic enzymes activity, and degradation products, etc.) (See for example, p. 683 left-hand column 2.1., and Abstract), and (KL biodegradation by the isolated microorganism, etc.) (See for example, p. 683 right-hand column paragraph 3.1. paragraph). 
It should be noted that, before the effective filing date of the invention Taha et al. teach in lignocellulosic biomass cellulose is surrounded by lignin (see for example, p. 3710 “Introduction” 3rd paragraph), as such a person of ordinary skill in the art before the effective filing date of the invention would have known that removal of lignin as taught by the method of Chen et al. would increase accessibility of cellulose of the lignocellulosic residue to cellulases. 

Chen et al. does not teach straw (claim 8).
Regarding cereal straw (claim 8 , further motivation for treating by bringing into contact a lignocellulosic residue/straw (e.g., wheat straw) with the aqueous mixture containing NPK mineral salts according to the teachings of Chen et al. is in Taha et al. who teach using lignocellulosic residues/straws as substrate/inducers for endogenous microorganisms present in lignocellulosic residues (bacterial and fungal isolates form compost, straws, etc.) for enzyme production (see for example, p. 3719 2nd paragraph), and p. 3715 last paragraph, p. 3720 last paragraph –continued on p. 3721- 3722, and p. 3712 3rd paragraph “Lignocellulosic Straws or (LCS)”).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that lignocellulosic residues/straws was used as substrate/inducers for endogenous microorganisms present in lignocellulosic residues (bacterial and fungal isolates form compost, straws) for enzyme production (as taught by Taha et al.) would have been motivated to apply the teachings of prior art with a reasonable expectation of success in treating by bringing into contact a lignocellulosic residue with the aqueous mixture containing NPK mineral salts and a source of lignin taught by Chen et al. and providing the claimed process of impregnating lignocellulosic residues by bringing said lignocellulosic residue into contact, in aerobic medium, with a composition of a liquid mixture of an aqueous solution containing NPK mineral salts, able to form a nutritive medium for endogenous microorganisms of said lignocellulosic residues to be treated, and of a source of lignin originating from a process of alkaline delignification of lignocellulosic biomasses, wherein said treatment leading to an increase in the accessibility of the cellulose of said lignocellulosic residue to cellulases.

Novosphingobium sp. B-7 from the steeping fluid of the eroded bamboo slips were used) (see for example, p. 683 left-hand column 2.1.)
Regarding the ratio of COD limitations in claims 11, 18 and 19, Chen et al. teach the lignin source (KL) contributed almost the entire COD load in the aqueous liquid mixture (KL-MSM) (KL contributed almost the entire COD load in the KL-MSM) (see for example, p. 683 right-hand column 3.1.), and further teach the chemical oxygen demand (COD) reduction from treated sample directly correlated with KL degradation in the mixture, and starting CODs of about 5100 (mgl -1) and 3300 (mgl -1)  (see for example, p. 683 right-hand column 3.1., figure 1, and its descriptions). Therefore the COD ratio in the method taught by Chen et al. would have been optimized by a person of ordinary skill in the art before the effective filing date of the invention based on the teachings of Chen et al. by routine optimization of the amount of lignin source (Also, see MPEP 2144.05 II. A.).
Regarding claims 9 and 17, Chen et al. teach wherein said process is carried out in a reactor continuously (in flasks in rotary shaking incubator under aerobic conditions) (see p. 683 2.1. 2nd paragraph), but does not explicitly teach the aqueous mixture redox potential of greater than 100 mV, and between 150 mV and 500 mV, however as indicated above because the aqueous mixture, taught by Chen et al. is the same as claimed the liquid aqueous mixture containing NPK mineral salts, able to form a nutritive medium for said endogenous microorganism of said lignocellulosic residue and of a source of lignin originating from a process of alkaline delignification of lignocellulosic biomasses (see for example, p. 683 left-hand column 2.1.), as such the claimed property i.e., redox potential of greater than 100 mV not explicitly taught is inherent to the aqueous mixture taught by Chen et al. 


Claims 7-11 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (Bioresource Technology, 2012, Vol. 123, p. 682-685) in view of Taha et al. (Appl Biochem  as applied to claims 7, 8, 10-11 and 17-19 above, and further in view of Sukumaran et al. (Renewable Energy, 2009, Vol. 34, p. 421-424).
The teachings of Chen et al. and Taha et al. with respect to the limitations of claims 7, 8, 10-11 and 17-19 were discussed above in detail.
Regarding impregnating in the aqueous mixture (claim 9), Sukumaran et al. teach the technique of impregnating a lignocellulosic residue in the aqueous mixture containing NPK mineral salts to treat a lignocellulosic residue (flasks containing wheat bran substrate was moistened with mineral salt medium to achieve moisture content of 40% to 57%) (p. 422 left-hand column 2.3.).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been capable of applying the technique of impregnating a lignocellulosic residue in aqueous mixture containing NPK mineral salts to treat a lignocellulosic residue taught by Sukumaran et al. and impregnate a lignocellulosic residue to be treated according to the teachings of prior art with a reasonable expectation of success in impregnating a lignocellulosic residue in aqueous mixture containing NPK mineral salts. Because applying the known technique of contacting a lignocellulosic residue with an aqueous mixture containing NPK mineral salts taught by the prior art to treat the lignocellulosic residue would have been obvious and would have been within the capabilities of a person of ordinary skill in the art before the effective filing date of the invention. 

Conclusions:
	No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM-4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KADE ARIANI/Primary Examiner, Art Unit 1651